DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 06/28/2022 has been entered and fully considered.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In interpreting the currently amended claims, in light of the specification as well arguments presented in the responses to the Office actions, the Examiner finds the claimed invention to be patentably distinct from the prior art of record.

U.S. Pub. Number 2009/0177644 A1, to Martinez-Martinez teaches using data collected and stored by multiple devices on a network in order to improve the performance of the services provided via the network which based on the attention given to entities as determined by an analysis of communications from devices over multiple communication channels. The attention ranking systems allow any "Who, What, When, Where" entity to be defined and ranked based, at least in part, on information obtained from communications between users and user proxy devices


Newly cited reference, U.S. Pub. Number 2014/0181891 A1 to Von-Von teaches a management controller of a computing device is identified on a network and queried for attributes of the computing device. The management controller is securely implemented in hardware of the computing device and is independent of a central processing unit (CPU) of the computing device. Data is received from the management controller that identifies one or more attributes of the computing device. A security policy of the network is implemented for the computing device based on the one or more attributes. 
 Newly cited reference, U.S. Pub. Number 2016/0037338 A1 to Venkiteswaran- Venkiteswaran teaches creating a private wireless communication network with a unique identifier. A next step includes broadcasting the defined service set identification of the guest user home wireless network that is in the guest user profile by the private wireless communication network. A next step includes automatically connecting a non-browser-equipped guest user device to the private wireless communication network using the defined service set identification and pre-shared key of the guest user home wireless network, which have been preconfigured on that non-browser-equipped guest user device.
Newly cited reference, U.S. Pub. Number 2015/0304417 A1 to Tan-Tan teaches receiving, by a server, a synchronization task message sent by a first user equipment, where the synchronization task message includes: a synchronization task instruction and information about a to-be-synchronized file; determining, by the server according to the synchronization task instruction, historical synchronization operation information corresponding to the to-be-synchronized file, in historical synchronization information stored in the server; and sending, by the server, a response message of the synchronization task message to the first user equipment.
What is missing from the prior art is a teaching, motivation, or suggestion and combine the prior art in such a way as to render obvious the act of determine a first user private network (UPN) for a first device of a first user, wherein the first UPN provides discovery, by the first device, of other devices on the wireless network and the first device is configured to connect to a first subset of the other devices on the wireless network; determine a second UPN for the first device of the first user, wherein the second UPN provides discovery, by the first device, of other devices on the wireless network and the first device is configured to connect to a second subset of the other devices on the wireless network; and providing discovery of the first subset and second subset of the other devices on the wireless network to the first device of the first user, without the usage of impermissible hindsight reasoning. 
	Thus, the prior art, when taken individually or in combination, does not fairly teach or suggest the limitations as a whole set forth in claims 1 and 11 and thus this claim is considered allowable. The dependent claims which further limit claims 1 and 11 are also allowed by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU V TRAN whose telephone number is (571)270-1708.  The examiner can normally be reached on M-F, 8 AM- 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VU V TRAN/Primary Examiner, Art Unit 2491